1 N.Y.3d 590 (2004)
FOR THE PEOPLE THEATRES OF N.Y., INC., Doing Business as FAIR THEATRE, et al., Respondents,
v.
CITY OF NEW YORK et al., Appellants.
Court of Appeals of the State of New York.
Submitted January 12, 2004.
Decided January 12, 2004.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).